                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

MANETIRONY CLERVRAIN,                         CIVIL NO. 21-000275 JAO-RT

              Plaintiff,
                                              ORDER DISMISSING ACTION
       vs.

ADAM PAUL LAXALT,

              Defendant.


                           ORDER DISMISSING ACTION

      On June 14, 2021, pro se Plaintiff Manetirony Clervrain (“Plaintiff”)

commenced this action, filing two documents: (1) a “Motion for [‘Prompt

Notice(s)’] or [‘Their Expertise Act’] (‘TEA’), or Opinion(s) by the National

Issues Regulatory Treaties Act (‘NIRTA’)” and (2) a “Motion for Mitigating

Financial Burden or (‘IFP’) Constitutional Issues by Massive Issues [‘Right

Aggravated’] Treatment Act.” ECF Nos. 1–2. The same day, the Court issued a

Deficiency Order advising Plaintiff that he must pay the filing fee or submit an in

forma pauperis (“IFP”) application within 28 days (including weekends and

holidays) of the Order. ECF No. 3 at 2. The Court cautioned that failure to do so

would result in the automatic dismissal of this action. Id.
      On June 22, 2021, the Court issued an Entering Order (“EO”) notifying

Plaintiff that his Motion for Mitigating Financial Burden, while self-titled “IFP,”

does not constitute an IFP application as referenced in the Deficiency Order. ECF

No. 6. The Court informed Plaintiff that to comply with the Deficiency Order, he

must pay the applicable fees or file a completed IFP application (form AO 240),

which may be found on the court’s website under Forms/Civil/Pro Se, by July 12,

2021, or this action would be automatically dismissed. Id.

      To date, Plaintiff has not remitted the filing fee or submitted an IFP

application. Courts do not take failures to prosecute and failures to comply with

Court orders lightly. Federal Rule of Civil Procedure (“FRCP”) 41(b) authorizes

the Court to sua sponte dismiss an action for failure “to prosecute or to comply

with [the federal] rules or a court order.” Fed. R. Civ. P. 41(b); see Hells Canyon

Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Unless the

Court in its order for dismissal otherwise specifies, a dismissal under this rule

operates as an adjudication upon the merits. Fed. R. Civ. P. 41(b).

      To determine whether dismissal is appropriate, the Court must consider five

factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

court’s need to manage its docket; (3) the risk of prejudice to defendants/

respondents; (4) the availability of less drastic alternatives; and (5) the public

policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291


                                           2
F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61

(9th Cir. 1992)). Although the Court recognizes that Plaintiff is proceeding pro se,

he is not exempt from complying with all applicable rules. Local Rule 81.1(a)

(“Pro se litigants shall abide by all local, federal, and other applicable rules and/or

statutes.”).

       In view of Plaintiff’s failure to comply with the Court’s Deficiency Order

and EO, and failure to prosecute, the Court finds that the Pagtalunan factors

support dismissal of this action. The public’s interest in expeditious resolution of

this litigation strongly favors dismissal, Pagtalunan, 291 F.3d at 642 (quoting

Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)) (“The public’s

interest in expeditious resolution of litigation always favors dismissal.” (quotations

omitted)), as does the Court’s need to manage its docket. Id. (citing Ferdik, 963

F.2d at 1261). Moreover, there is no risk of prejudice to Defendant, as he has yet

to be served. Finally, there are currently no less drastic alternatives available. This

case cannot proceed without the filing fee or leave to proceed IFP.

       The Court concedes that the public policy favoring disposition of cases on

their merits weighs against dismissal. However, considering the totality of the

circumstances and because all of the preceding factors favor dismissal, this factor

is outweighed.




                                           3
                                  CONCLUSION

      For the reasons stated herein, this action is HEREBY DISMISSED.

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, July 14, 2021.




CIVIL NO. 21-000275 JAO-RT; Clervrain v. Laxalt; ORDER DISMISSING ACTION




                                           4
